 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JOHN DOES, et al.,                           CASE NO. C17-0178JLR

11                              Plaintiffs,             ORDER DIRECTING THE
                 v.                                     PARTIES TO FILE A JOINT
12                                                      STATUS REPORT
           DONALD TRUMP, et al.,
13                                                      (RELATING TO BOTH CASES)
                                 Defendants.
14                                                      CASE NO. C17-1707JLR
           JEWISH FAMILY SERVICES, et
15         al.,

16                               Plaintiffs,

17                v.

18         DONALD TRUMP, et al.,

                                  Defendants.
19
           On December 20, 2018, the court ordered the parties to engage in supplemental
20
     jurisdictional discovery following the Ninth Circuit Court of Appeals’ remand to address
21
     the issue of mootness. (See 12/20/18 Order (Dkt. # 171); see also 9th Cir. Order
22


     ORDER - 1
 1 (Dkt. # 126).) On February 6, 2019, the court adjusted the deadlines concerning the

 2 supplemental discovery such that the deadline for completing document production was

 3 set on February 3, 2019, and the deadline for completing depositions was set on March 8,

 4 2019. (2/6/19 Order (Dkt # 179).) On February 22, 2019, the court resolved a discovery

 5 dispute. (See 2/22/19 Trans. (Dkt. # 189).) Except for a few notices of withdrawal or

 6 appearance of counsel (see Dkt. ## 190-92), the court has not heard from the parties in

 7 the more than six (6) months that have lapsed since the last telephonic hearing.

 8 Accordingly, the court ORDERS the parties to file a joint status report, within seven (7)

 9 of the filing date of this order, detailing: (1) the status of the supplemental discovery

10 ordered by the court; (2) a schedule for briefing and resolving the issue of mootness on

11 remand from the Ninth Circuit; and (3) any other issues of which the court should be

12 aware.

13          Dated this 15th day of October, 2019.

14

15

16
                                                      A
                                                      JAMES L. ROBART
17                                                    United States District Judge

18

19

20

21

22


     ORDER - 2
